Case 2:20-cv-02054-SVW-KK Document 14 Filed 07/14/20 Page 1 of 1 Page ID #:62


                                                                      JS-6
 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                              CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DAVID G. MOUNTFORD,                            Case No. CV 20-2054-SVW (KK)
11                                 Petitioner,
12                            v.                     JUDGMENT
13    THE PEOPLE,
14                                 Respondent.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
20
21   Dated:   July 14, 2020
                                                 HONORABLE STEPHEN V. WILSON
22                                               United States District Judge
23
24
25
26
27
28
